Citation Nr: 1719321	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  13-26 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating greater than 20 percent for lumbosacral strain with minimal degenerative changes, L4-5.

2.  Entitlement to a rating greater than 10 percent for chronic left L5-1 radiculopathy.

3.  Entitlement to service connection for an upper back/cervical disability.

4.  Entitlement to service connection for a psychiatric disability, claimed as secondary to service connected lumbosacral strain with minimal degenerative changes, L4-5.

5.  Entitlement to service connection for diabetes mellitus (DM), claimed as secondary to exposure to Agent Orange.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Mr. Christopher Loiacono


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970.  His separation record (DD Form 214) shows that he completed basic airborne training and received the parachute badge. 

This matter comes before the Board of Veterans' Affairs (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, a July 2013 rating decision of the VA RO in Roanoke, Virginia, and a December 2013 decision of the VA RO in Roanoke, Virginia.  The appeal is currently under the jurisdiction of the RO in Huntington, West Virginia.  In May 2016, the Veteran testified at a Board hearing held in Washington, D.C.  A transcript of the hearing is of record.

In March 2017, the Veteran filed a new VA Form 8940 Veteran's Application for Increased Compensation Based on Unemployability.  However, this matter is already on appeal and stems from the December 2013 decision of the Roanoke, VA RO that denied entitlement to a TDIU.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The increased rating issues, the TDIU issue, and the issue of entitlement to service connection for DM are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's upper back/cervical disability, diagnosed as thoracic spine strain with cervical degenerative changes, is at least as likely as not the result of an in-service event or injury.

2.  The Veteran's psychiatric disability, diagnosed as depression and adjustment disorder, is at least as likely as not proximately related to his service-connected back disability.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for an upper back/cervical disability, diagnosed as thoracic spine strain with cervical degenerative changes, have been met.  38 U.S.C.A. §§ 1101, 1112, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a psychiatric disability, diagnosed as depression and adjustment disorder, claimed as secondary to a service-connected back disability, have been met.  38 U.S.C.A. §§ 1101, 1112, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  Here, given the favorable action taken on the issues set out below, no discussion of the VCAA is required.

II.  Analysis

A.  Pertinent Law and Regulations

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110.  Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310.  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

B.  Discussion

Upper Back/Cervical Disability

The Veteran relates his upper back/cervical problems to a jump injury in service.  More specifically, he asserts that he injured his neck and his upper and lower back during a parachute jump in 1969.  He testified that while parachuting the wind took him up over the trees and he hit one of the trees.  He stated that he had to be cut out of the tree.  He further stated that his neck and back hurt at the time, but that the concentration was on his low back.  Available service treatment records note that he had two parachute jump injuries to his back.  In this regard, hospital records in January 1970 show that the Veteran was treated for acute low back strain due to a parachute jump injury.  These records also show that he had had a previous parachute jump injury to his low back two months earlier, but there are no records related to this injury.  Also on file is a May 1970 x-ray report of the Veteran's thoracic spine noting tenderness at T1-3.  Results revealed no significant abnormality.

The Veteran further testified that he found out that he had a neck problem in 1982 when he had a magnetic resonance imaging (MRI) of the cervical spine showing bulging discs.  This report is not on file.  He denied having any other injury to his upper back or neck.  The first postservice evidence of upper back/cervical problems is an August 1996 private neurological record relaying the Veteran's report of a spontaneous onset of paresthesia and pain into the left arm several months earlier with associated neck pain.  An MRI was reportedly taken of the cervical spine revealing cervical spine disease at C5-6 and C4-5 with disc protrusion and bony spurring.  

The Veteran is presently diagnosed as having thoracic spine strain with cervical degenerative changes.  See VA examination report dated in May 2011.  While the May 2011 examiner negates a causal relationship between the Veteran's upper back/cervical condition and his service-connected low back disability, he suggests a nexus on a direct service connection basis.  That is, he reported that based on the Veteran's statements of being a paratrooper and making repetitive jumps, and being involved in the "bad landing" in the tree in 1969, "it may be at least as likely the cause of [his] neck problems he is demonstrating."  He went on to explain that his opinion was only speculation based on a lack of other specific causes for the Veteran's current complaints and radiographic findings.  While he characterized his opinion as speculation, the examiner based his opinion on the Veteran's documented parachute jump spine injuries in service and on present findings.  Thus, in light of the lack of any evidence to the contrary, and by resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for establishing service connection for an upper back/cervical disability, diagnosed as thoracic spine strain with cervical degenerative changes, are met.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  This is in light of evidence showing an inservice injury, present upper back/cervical disability, and positive nexus evidence.  Consequently, service connection for an upper back/cervical disability, diagnosed as thoracic spine strain with cervical degenerative changes, is granted.

Psychiatric Disability

The Veteran asserts that he has a psychiatric disability related to his service-connected low back injury.  In this regard, he testified that after receiving treatment and medication for his low back following service, he began to get depressed.  He stated that his work as a painter was construction type of work and that while he was young enough to perform this job, he was unable to "hold his own" due to his physical problems.  He also stated that as a result employers did not want him working for them and he had trouble working and keeping a job.

Per a VA psychiatric report in May 2016, the Veteran is being treated for bipolar disorder, opiate use disorder, cocaine use disorder and adjustment disorder with mixed emotions.  In this report, the VA psychiatrist reported that the Veteran had been under VA psychiatric care since 1988.  He remarked that the Veteran's parachute injury to his back in service caused chronic low back pain which negatively affected his mental health by "causing depression and by laying grounds for substance abuse."  He stated that as a result the Veteran's occupational and social functioning had been significantly impaired.  He went on to state that based on available VA medical records and his personal observation of the Veteran during follow up appointments, it was his opinion that the Veteran's current psychiatric impairment was at least as likely as not a result of his service-connected spinal trauma.  

Inasmuch as the above-noted evidence satisfies the essential elements of this claim, i.e., (1) evidence of current psychiatric disability diagnosed as depression and adjustment disorder; (2) evidence of a service-connected disability diagnosed as acute lumbosacral strain; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability; see VA psychiatric report of May 2016, and the lack of any evidence to the contrary, the Board finds that the evidence favors granting this claim.  Accordingly, service connection for a psychiatric disability, diagnosed as depression and adjustment disorder, is granted.


ORDER

Entitlement to service connection for an upper back/cervical disability, diagnosed as thoracic spine strain with cervical degenerative changes, is granted.

Entitlement to service connection for a psychiatric disability, diagnosed as depression and adjustment disorder, as secondary to the Veteran's service-connected back disability, is granted.

REMAND

Increased Ratings for Lumbosacral Strain and Left Radiculopathy 

The last time that the AOJ reviewed the Veteran's increased rating claims for lumbosacral strain with minimal degenerative changes, L4-5, and chronic left L5-1 radiculopathy, was in December 2013 at which time the AOJ issued him a Supplemental Statement of the Case (SSOC).  Subsequent to this, however, VA has obtained additional pertinent evidence which the AOJ has not yet reviewed.  This evidence consists of VA orthopedic and peripheral nerve examination reports in December 2016, as well as VA outpatient records dated from 2014 through January 2017, including VA vocational rehabilitation records.  

Accordingly, these claims must be returned to the AOJ for consideration in the first instance of the additional relevant evidence that has been developed and obtained by VA subsequent to the issuance of the most recent SSOC.  38 C.F.R. §§ 19.37, 20.1304(c).  

Service Connection for DM

The Veteran's service treatment records do not show that he was treated for or diagnosed as having diabetes in service.  However, postservice treatment records contain treatment for and diagnoses of diabetes mellitus.   

The Veteran seeks to establish service connection for his diabetes mellitus on a presumptive basis due to his alleged exposure to herbicides in Korea.  In this regard, he asserts that in March 1969 half of the 82nd Airborne Division, approximately 2000 servicemen, flew from Fort Bragg, North Carolina, to Alaska to refuel.  He stated that they then flew to Okinawa where they stayed for a couple of days due to bad weather, and then headed to the demilitarized zone (DMZ) in Korea where they parachuted out of planes.  He also stated that they then convoyed to an airbase outside of Seoul, Korea, where they boarded planes back to the United States.  

VA's Adjudication Procedure Manual (M21-1) contains a list of service units that have been recognized by the DoD as having served in areas along the Korean DMZ.  In this regard, exposure to herbicides is to be conceded for Veterans who allege service along the DMZ in Korea and were assigned to certain units between April 1968 and July 1969.  See M21-1 at IV.ii.1.H.4.b.  The Veteran's assigned unit is not listed among those recognized by the DoD as having served along the Korean DMZ and the Veteran has not alleged having been assigned to a unit that was stationed along the DMZ during this time period.  However, the M21-1 further provides that the AOJ is to send a request to the Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides when a Veteran claims exposure in Korea, and the service was not between April 1, 1968, and August 31, 1971, or he was not in a unit or entity listed in M21-1, Part IV, Subpart ii, 1.H.4.b.  Here, although a request to verify herbicide exposure was sent to the National Personnel Records Center in July 2013 (resulting in a negative response), a request has not been made to the JSRRC.  This is despite a deferred rating decision in August 2014 requesting that such development be accomplished.  Accordingly, a remand is in order so that the request can be sent to the JSRRC for verification of herbicide exposure.

TDIU

Due to the potential impact that the pending increased rating claims and service connection claim for DM may have on the Veteran's claim for a TDIU, the issue of TDIU is deferred pending resolution of the remaining pending issues.  

Finally, the Veteran's claims file should be updated with any pertinent, outstanding VA and/or private medical records.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake appropriate development to obtain a copy of any outstanding medical records, VA and/or private, that are pertinent to the Veteran's pending claims on appeal.

2.  Send a request to the JSRRC for verification of the Veteran's claimed exposure to herbicides in service in light of his assertions of parachuting out of an airplane along the DMZ in Korea. See M21-1, Part IV, Subpart ii, Chapter 1, Section H, Topic 4, Block b.

3.  Thereafter, readjudicate the claims on appeal based on all the evidence of record, including all evidence obtained since the most recent SSOC.  If any benefit sought on appeal remains denied, issue a new, updated SSOC.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


